Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 19, 2021

The Court of Appeals hereby passes the following order:

A22D0019. BRENTREZ JARMYKUS MCPHERSON v. THE STATE.

       In 2013, Brentrez Jarmykus McPherson pleaded guilty to multiple offenses,
including attempted rape. In 2021, he filed a motion for out-of-time appeal, which the
trial court denied. McPherson then filed this timely application for discretionary
appeal. The trial court’s order, however, appears to be directly appealable.
       The denial of a motion for out-of-time appeal is directly appealable when the
conviction at issue has not been the subject of a direct appeal. See English v. State,
307 Ga. App. 544, 545 n.4 (705 SE2d 667) (2010), overruled in part on other grounds
by Collier v. State, 307 Ga. 363, 378 (834 SE2d 769) (2019); Lunsford v. State, 237
Ga. App. 696, 696 (515 SE2d 198) (1999). We will grant a timely filed application
for discretionary appeal if the lower court’s order is subject to direct appeal. See
OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED, and
McPherson shall have ten days from the date of this order to file a notice of appeal
in the trial court. If he has already filed a timely notice of appeal in the trial court, he
need not file a second notice. The clerk of the trial court is directed to include a copy
of this order in the appeal record transmitted to this Court.
                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           08/19/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.